Execution Version Exhibit 4-b Nordson Corporation AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF AGREEMENT FOR PRIVATE SHELF FACILITY Dated as of September 30, 2016 Table of Contents Page 1. AUTHORIZATION OF ISSUE OF SHELF NOTES 1 1A. Amendment and Restatement 1 1B. Authorization of Series D-1 Notes 1 1C. Authorization of Series D-2 Notes 2 1D. Authorization 2 1E. Interest Rate on Floating Rate Notes 2 2. PURCHASE AND SALE OF NOTES 3 2A. Purchase and Sale of Series D Notes 3 2B. Facility 3 2C. Issuance Period 4 2D. Request for Purchase 4 2E. Rate Quotes 4 2F. Acceptance 5 2G. Market Disruption 5 2H. Facility Closings 5 2I. Fees 6 3. CONDITIONS OF CLOSING 7 3A. Certain Documents 7 3B. Opinion of NYLIM’s Special Counsel 9 3C. Opinion of Company’s Counsel 9 3D. Representations and Warranties; No Default; Satisfaction of Conditions 9 3E. Purchase Permitted by Applicable Laws 9 3F. Compliance Certificates 10 3G. Payment of Fees 10 3H. Fees and Expenses 10 3I. Proceedings 10 3J. Funding Instructions 10 3K. Notice of Floating Interest Rate 10 4. PREPAYMENTS 11 4A. Scheduled Required Prepayments of Shelf Notes 11 4B. Optional Prepayment 11 4C. Notice of Optional Prepayment 11 4D. Application of Prepayments 11 4E. No Acquisition of Notes 11 5. AFFIRMATIVE COVENANTS 12 5A. Money Obligations 12 5B. Financial Statements 12 5C. Information Required by Rule 144A 13 5D. Financial Records 13 Table of Contents (continued) Page 5E. Franchises 13 5F. ERISA Compliance 13 5G. Notice 13 5H. Environmental Compliance 13 5I. Pari Passu Ranking 14 6. NEGATIVE COVENANTS 14 6A. Financial Covenants 14 6B. Indebtedness 14 6C. Liens 16 6D. Merger and Sale of Assets 17 6E. Acquisitions 18 6F. Affiliate Transactions 18 6G. Reserved 18 6H. Guaranties of Payment; Guaranty Under Material Indebtedness Agreement 18 6I. Terrorism Sanctions Regulations 19 7. EVENTS OF DEFAULT 19 7A. Acceleration 19 7B. Rescission of Acceleration 22 7C. Notice of Acceleration or Rescission 22 7D. Other Remedies 22 8. REPRESENTATIONS, COVENANTS AND WARRANTIES 22 8A(1). Organization; Subsidiary Preferred Equity 22 8A(2). Power and Authority 23 8B. Financial Statements 23 8C. Actions Pending 23 8D. Outstanding Indebtedness 24 8E. Title to Properties 24 8F. Taxes 24 8G. Conflicting Agreements and Other Matters 24 8H. Offering of Notes 25 8I. Use of Proceeds 25 8J. ERISA 25 8K. Governmental Consent 26 8L. Compliance with Environmental and Other Laws 26 8M. Regulatory Status 26 8N. Permits and Other Operating Rights 26 8O. Rule 144A 26 8P. Absence of Financing Statements, etc 27 Table of Contents (continued) Page 8Q. Foreign Assets Control Regulations, Etc 27 8R. Disclosure 27 8S. Hostile Tender Offers 27 9. REPRESENTATIONS OF EACH PURCHASER 28 9A. Nature of Purchase 28 9B. Source of Funds 28 DEFINITIONS; ACCOUNTING MATTERS 29 10A. Yield‑Maintenance Terms 29 10B. Other Terms 31 10C. Accounting and Legal Principles, Terms and Determinations 46 MISCELLANEOUS 46 11A. Note Payments 46 11B. Expenses 47 11C. Consent to Amendments 48 11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes 48 11E. Persons Deemed Owners; Participations 49 11F. Survival of Representations and Warranties; Entire Agreement 49 11G. Successors and Assigns 49 11H. Independence of Covenants 50 11I. Notices 50 11J. Payments Due on Non-Business Days 50 11K. Satisfaction Requirement 51 11L. GOVERNING LAW 51 11M. SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL 51 11N. Severability 52 11O. Descriptive Headings; Advice of Counsel; Interpretation; Time of the Essence 52 11P. Counterparts; Facsimile or Electronic Signatures 52 11Q. Severalty of Obligations 52 11R. Independent Investigation 53 11S. Transaction References 53 11T. Directly or Indirectly 53 11U. Binding Agreement 53 EXHIBITS AND SCHEDULES PURCHASER SCHEDULE INFORMATION SCHEDULE EXHIBIT A-1 FORM OF SERIES D-1 NOTE (FLOATING RATE) EXHIBIT A-2 FORM OF SERIES D-2 NOTE (FLOATING RATE) EXHIBIT A-3 FORM OF SHELF NOTE (FIXED RATE) EXHIBIT A-4 FORM OF SHELF NOTE (FLOATING RATE) EXHIBIT B FORM OF DISBURSEMENT DIRECTION LETTER EXHIBIT C FORM OF REQUEST FOR PURCHASE EXHIBIT D FORM OF CONFIRMATION OF ACCEPTANCE EXHIBIT E-1 FORM OF OPINION OF COMPANY COUNSEL EXHIBIT F FORM OF COMPLIANCE CERTIFICATE SCHEDULE 8G AGREEMENTS RESTRICTING INDEBTEDNESS NORDSON CORPORATION 28601 Clemens Road
